EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Johnson on 3/16/2022.
The application has been amended as follows: 
1. (Currently Amended) An induction sealing device for induction welding of a packaging material for producing sealed packages of pourable food products, the packaging material having at least one layer of metal foil, the induction sealing device comprising:
	an inductor coil configured to induce an alternating current in the at least one layer of metal foil for inductive heating of the packaging material, wherein: 
the inductor coil extends in a longitudinal direction between opposite first and second ends thereof;
		the inductor coil comprises a first pair of inductor bars and a second pair of inductor bars;
		the first and second pairs of inductor bars extend parallel to each other along the longitudinal direction of the inductor coil; and
		the inductor bars of each respective pair are connected to each other at the second end of the inductor coil; 
	a magnetic insert encapsulating the inductor coil apart from an outer portion of the inductor coil, said outer portion configured to be arranged towards the packaging material to be sealed, wherein the magnetic insert is configured to interact with the packaging material to be sealed via at least one interactive surface; 
	a connection unit arranged at the first end of the inductor coil and a power source, wherein the connection unit comprises first and second connector elements coupled to the first and second pairs of inductor bars of the inductor coil, the first connector element contacts a first one of the first pair of inductor bars at a first connection point and contacts a first one of the second pair of inductor bars at a second connection point, and wherein the first connector element comprises a recess extending from an end of the first connector element and arranged between the first and second connection points; and

	2. (Cancelled)  
	3. (Cancelled) 
	4. (Currently Amended) The induction sealing device according to claim 1, wherein each of the first and second connector elements are coupled to one of the first pair of inductor bars and to one of the second pair of inductor bars at the first end of the inductor coil, and wherein, at the first end of the inductor coil, each of the first and second connector elements has a flat shape and extends in respective first and second planes arranged in parallel to each other, and wherein the first and second planes have a normal direction extending in parallel with the longitudinal direction. 
	5. (Cancelled) 
	6. (Previously Presented) The induction sealing device according to claim 1, wherein the sheet of electrically isolating material has a thickness of approximately 0.5 mm.
	7. (Previously Presented) The induction sealing device according to claim 4, wherein the first pair of inductor bars are separated from the second pair of inductor bars by a separation distance in a transverse direction perpendicular to the longitudinal direction, and wherein at least one of the first and second connector elements has a width extending in a respective plane in the transverse direction corresponding to at least the separation distance.  
	8. (Previously Presented) The induction sealing device according to claim 1, wherein the first pair of inductor bars are separated from the second pair of inductor bars by a separation distance in a transverse direction perpendicular to the longitudinal direction, wherein the inductor bars connected to the first connector element are arranged opposite each other and separated from each other by the separation distance.
	9. (Previously Presented) The induction sealing device according to claim 1, wherein the magnetic insert encapsulates the first and second connector elements. 
	10. (Previously Presented) The induction sealing device according to claim 1, further comprising a support material arranged to enclose the magnetic insert apart from said at least one interactive surface. 
	11. (Previously Presented) The induction sealing device according to claim 10, wherein the support material comprises a polymer.
	12. (Previously Presented) The induction sealing device according to claim 1, further comprising a reinforced portion arranged between the first and second pair of inductor bars and a support material arranged to enclose the magnetic insert apart from said at least one interactive surface, wherein the reinforced portion comprises the support material. 
	13. (Previously Presented) The induction sealing device according to claim 10, wherein the magnetic insert comprises a substantially rectangular outline in a cross-sectional plane, said cross-sectional plane being perpendicular to a longitudinal direction in which the inductor coil extends.
(Previously Presented) The induction sealing device according to claim 10, wherein the support material comprises a shape formed around the magnetic insert by a molding process.
	15. (Currently Amended) A method of manufacturing an induction sealing device for induction welding of a packaging material, the packaging material having at least one layer of metal foil, the method comprising:
	providing an inductor coil configured to induce an alternating current in the at least one layer of metal foil for inductive heating of the packaging material, wherein:
the inductor coil extends in a longitudinal direction between opposite first and second ends thereof;
		the inductor coil comprises a first pair of inductor bars and a second pair of inductor bars;
		the first and second pairs of inductor bars extend parallel to each other along the longitudinal direction of the inductor coil; and
		the inductor bars of each respective pair are connected to each other at the second end of the inductor coil;
	encapsulating the inductor coil with a magnetic insert apart from an outer portion of the inductor coil, said outer portion configured to be arranged towards the packaging material to be sealed, wherein the magnetic insert comprises at least one interactive surface configured to interact with the packaging material to be sealed;
	providing a connection unit a power source, wherein the connection unit comprises first and second connector elements coupled to the first and second pairs of inductor bars of the inductor coil, the first connector element contacts a first one of the first pair of inductor bars at a first connection point and contacts a first one of the second pair of inductor bars at a second connection point, and wherein the first connector element comprises a recess extending from an end of the first connector element and arranged between the first and second connection points
	providing a sheet of electrically isolating material sandwiched in between the first and second connector elements, said sheet being separate from said magnetic insert.
	16. (Previously Presented) The method of manufacturing the induction sealing device according to claim 15, further comprising: 
	molding a support material to enclose the magnetic insert apart from said at least one interactive surface.
	17. (Previously Presented) The method of manufacturing the induction sealing device according to claim 16, wherein the support material comprises a polymer.
	18. (Cancelled) 
(Cancelled) 
          20. (Cancelled) 


21. (Currently Amended) The induction sealing device according to claim 1, wherein said recess is arch shaped.
	22. (Previously Presented) An induction sealing device for induction welding of a packaging material for producing sealed packages of pourable food products, the packaging material having at least one layer of metal foil, the induction sealing device comprising:
	an inductor coil configured to induce an alternating current in the at least one layer of metal foil for inductive heating of the packaging material, wherein: 
the inductor coil extends in a longitudinal direction between opposite first and second ends thereof;
		the inductor coil comprises a first pair of inductor bars and a second pair of inductor bars;
		the first and second pairs of inductor bars extend parallel to each other along the longitudinal direction of the inductor coil; and
		the inductor bars of each respective pair are connected to each other at the second end of the inductor coil; 
	a magnetic insert encapsulating the inductor coil apart from an outer portion of the inductor coil, said outer portion configured to be arranged towards the packaging material to be sealed, wherein the magnetic insert is configured to interact with the packaging material to be sealed via at least one interactive surface; and
	a connection unit arranged at the first end of the inductor coil and comprising a parallel connection configured to connect to the inductor coil and configured to connect to an AC power source, wherein the connection unit comprises first and second connector elements coupled to the first and second pairs of inductor bars of the inductor coil, and wherein, at the first end of the inductor coil, each of the first and second connector elements are coupled to one of the first pair of inductor bars and to one of the second pair of inductor bars; 
	wherein the first connector element contacts a first one of the first pair of inductor bars at a first connection point and contacts a first one of the second pair of inductor bars at a second connection point; and
wherein the first connector element comprises a recess extending from an end of the first connector element and arranged between the first and second connection points to increase an amount 
23. (Previously Presented) The induction sealing device according to claim 22, wherein said recess is arch shaped.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, 6-17 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims.  Independent claim 1 discloses an induction sealing device including, inter alia, a connection unit with a specific arrangement and comprising a recess extending from an end of the first connector element and arranged between the first and second connection points.
Israelsson [WO2015/158502, previously cited] discloses an induction sealing device including a connection unit (3 and 4) including connectors (3 and 4). Israelsson does not disclose the arrangement of the connector unit and the first connector element having a recess as required by the claims. 
Stajkovic [WO2016/083212, previously cited] discloses an induction sealing device including two pairs of conductive bars (20 and 21) (Figure 3).  Stajkovic does not disclose the arrangement of the connector unit and the first connector element having a recess as required by the claims.

Claim 1 is allowable as the prior art does not disclose does not disclose the arrangement of the connector unit and the first connector element having a recess in combination with the other requirements of the claim. Independent claims 15 and 22 also include the allowable subject matter from claim 1.  Claims 4, 6-14, 16-17, 21 and 23 depend from an allowable base claim, incorporate the allowable subject matter of the base claims, and are allowable for the same reasons as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 16, 2022